DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1 – 15 drawn to a container assembly) in the reply filed on 5 May 2022 is acknowledged.
Specification
The disclosure is objected to because of the following informalities: 
Newly amended paragraph (filed 24 August 2022) [0058] is a typographical error, it should be [0059]
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 8 and 10 – 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnett (US 20180168402 A1).
Regarding claim 1, Arnett teaches a container assembly (Fig. 1) comprising:
 	a body (106) comprising an open end (towards cavity, 118) and a closed end (116); and 
a plate insert (104) comprising a plate insert body (104) that is generally planar (Fig. 1), wherein the plate insert (104) is disposed within the closed end (116) and overmolded into the closed end such that material of the body is above and below the plate insert (see Fig. 1 and [0008], [0027] and [0031] & member 104 is positioned between material of body 102, with material of 102 above and below member 104 and body 102 is considered a part of container body 106), and wherein the plate insert (104) comprises a different material than the material of the body (see [0027] stating plate insert, i.e. stiffening member 104 can be metal while the container may be glass or plastic as disclosed in [0035]).
Regarding claim 2, Arnett teaches the closed end of the body being generally planar (Fig. 1) and wherein the plate insert body and the closed end are generally coplanar (Fig. 1).
Regarding claim 3, Arnett teaches the material of the body (106) comprises a food-grade plastic ([0035] and [0020] – [0021]).
Regarding claim 4, Arnett teaches the plate insert (104) comprises at least one protrusion extending from an external perimeter of the plate insert (see modified Fig. 1). 

    PNG
    media_image1.png
    603
    994
    media_image1.png
    Greyscale

Modified Fig. 1
Regarding claim 5, while it is unclear what is being claimed in regards to the “material of the body”, the claim is examined under its broadest reasonable interpretation. 
Arnett teaches the at least one protrusion (modified Fig. 1) comprises an aperture (136 and modified Fig. 1), and wherein a portion of the material of the body is disposed within the aperture ([0028] discloses a fastener is disposed within the aperture and also see modified Fig. 1 & fasteners are considered a part of body 102). 
Regarding claim 6, Arnett teaches the at least one protrusion (see modified Fig. 1 and also 132) operatively prevents rotation of the plate insert relative the body (see Fig. 1 and also see [0028] discloses fasteners). 
Regarding claim 7, Arnett teaches the plate insert (124) comprises an aperture (modified Fig. 1) operatively receiving a mount (modified Fig. 1) of a blade assembly (112).
Regarding claim 8, Arnett teaches the mount (modified Fig. 1) of a blade assembly (112) is free from contact with the closed end (116) of the body (106) (see Fig. 1 and [0031] showing/stating that the overmolded material 102 surrounds the mount of the blade assembly thus making it free from contact with the closed end). 
Regarding claim 10, Arnett teaches a container assembly (Fig. 1) comprising:
 	a container body (106) comprising an open end (towards cavity, 118) and a closed end (116), wherein the container body (106) comprises plastic ([0035]);
	a blade assembly (112) comprising a mount (modified Fig. 1); and 
a plate insert (104) disposed at the closed end (116) and overmolded into the closed end such that the plate insert is positioned between material of the body (member 104 is positioned between material of body 102 and body 102 is considered a part of container body 106), wherein the plate insert comprises metal (see [0027] stating plate insert, i.e. stiffening member 104 can be metal), and wherein a first portion (modified Fig. 1) of the plate insert (104) is free from contacting the plastic of the container body (see [0031] and Fig. 1 showing plate insert, 104 is overmolded by material separate from the material of the container body, 106) and wherein the mount (modified Fig. 1) contacts (indirectly) the first portion (modified Fig. 1) of the plate insert (104) such that the mount (modified Fig. 1) does not directly contact the plastic of the container body (106).
Regarding claim 11, Arnett teaches the blade assembly (112) further comprises at least one blade (108) comprising a first wing and a second wing (see end of [0022]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Arnett (US 20180168402 A1) in view of Boozer (US 20180168403 A1).
Regarding claim 9, Arnett discloses a retainer nut (modified Fig. 1’) that operatively attaches to the mount (modified Fig. 1) of a blade assembly (112), and wherein the retainer nut applies compression on the plate insert (modified Fig. 1’ showing the retainer nut pushing/compressing the plate insert, 104 upwards).

    PNG
    media_image2.png
    655
    994
    media_image2.png
    Greyscale

Modified Fig. 1’
Alternatively, in the view that Arnett fails to explicitly teach a retainer nut, Boozer discloses a retainer nut assembly (450; Fig 4) attaching to the mounting of the blade assembly (150; see Fig. 4; [0057]) applying compression onto a plate insert (modified Fig. 4). Arnett and Boozer are considered analogous art as they are both in the field of blender/blending systems, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Boozer concerning the retainer nut in order to decrease vibrations, wobbling, and/or noise when blade assembly is in motion (see [0057]). 

    PNG
    media_image3.png
    431
    891
    media_image3.png
    Greyscale

Modified Fig. 4
Claims 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Arnett (US 20180168402 A1) in view of Boozer (US 20180168403 A1).
Regarding claim 12, Arnett teaches a blade assembly (112) having at least one blade (108) with first and second wings (see end of [0022]), however it fails to teach the first wing and the second wing comprise substantially similar shapes.
Boozer teaches the first wing and the second wing comprising substantially similar shapes (see Figs. 2, 3 and 5 – 11). Arnett and Boozer are considered analogous art as they are both in the field of blender systems, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Boozer concerning the blade wings in order to eliminate formation of vortex while blending resulting in the foodstuffs not being focused by the blades, and extra time needed to blend or otherwise prepare the foodstuff ([0004]). Boozer’s teaching of the blade wings will disrupt the flow of foodstuff during the blending process. Such disruption may result in forcing foodstuff back into the blades of the blade assembly. Accordingly, an efficiency of the blending process may be altered (e.g., increased) ([0036]). 
Regarding claim 13, Arnett teaches a blade assembly (112) having at least one blade (108) with first and second wings (see end of [0022]), however it fails to teach the first wing and the second wing comprising substantially similar weights.
Boozer teaches the first wing and the second wing comprising substantially similar weights (see [0067] stating similar configuration and [0063] stating wings are monolithically formed suggesting similar weights). Arnett and Boozer are considered analogous art as they are both in the field of blender systems, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Boozer concerning the blade wings in order to eliminate formation of vortex while blending resulting in the foodstuffs not being focused by the blades, and extra time needed to blend or otherwise prepare the foodstuff ([0004]). Boozer’s teaching of the blade wings will disrupt the flow of foodstuff during the blending process. Such disruption may result in forcing foodstuff back into the blades of the blade assembly. Accordingly, an efficiency of the blending process may be altered (e.g., increased) ([0036]). 
Regarding claim 14, Arnett teaches a blade assembly (112) having at least one blade (108) with first and second wings (see end of [0022]) and a shaft (110), however it fails to teach the first wing and the second wing being balanced with reference to the shaft. 
Boozer teaches the first wing and the second wing being balanced with reference to the shaft (Fig. 2, 4). Arnett and Boozer are considered analogous art as they are both in the field of blender systems, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Boozer concerning the blade wings in order to eliminate formation of vortex while blending resulting in the foodstuffs not being focused by the blades, and extra time needed to blend or otherwise prepare the foodstuff ([0004]). Boozer’s teaching of the blade wings will disrupt the flow of foodstuff during the blending process. Such disruption may result in forcing foodstuff back into the blades of the blade assembly. Accordingly, an efficiency of the blending process may be altered (e.g., increased) ([0036]). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Arnett (US 20180168402 A1) in view of Bascom (US 20170086621 A1).
Regarding claim 15, Arnett teaches a bearing (120), wherein the mount (modified Fig. 1) further operatively attaches to the bearing (modified Fig. 1) and the plate insert (104; Fig. 1), and wherein the bearing (120) contacts the closed end (indirectly). However, Arnett fails to disclose the bearing comprising metal material. 
Bascom teaches a bearing (268) comprising a metal material (end of [0067]). Arnett and Bascom are considered analogous art as they are both in the field of blender systems, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Bascom concerning the bearing in order to provide stabilization of the blade assembly ([0067]). 

Response to Amendment
Per applicant’s amendment to the claims, filed 24 August 2022, the 112b rejections regarding:
Claim 1 recites the limitation, “…the plate insert comprises a different material than the body”. It is unclear if “the body” is referencing a body [of the container] or a plate insert body. 
Claim 5 recites the limitation, “…wherein material of the body is disposed within the aperture”. It is unclear if “the body” is referencing a body [of the container] or a plate insert body.
Are withdrawn.

Per applicant’s amendment to the drawings, filed 24 August 2022, the objections regarding:
The shaft as recited in claim 14 must be shown or the features canceled from the claims
reference character “134” has been used to designate both blade assembly in Fig. 2 and spline in Fig. 5.
reference character “132” has been used to designate both an NFC device in Figs. 2, 3, 4 and blades in Fig. 5
Fig. 4 includes reference character “1500” not mentioned in the description
Are withdrawn.

Per applicant’s amendment to the specification, filed 24 August 2022, the objections regarding:
In paragraph [0058] an operatively attached lid is referenced by element number 140 and in paragraph [0059] the blade assembly is also referenced by element number 140.
In paragraph [0064] one or more blades are referenced by element number 132 and in paragraph [0074] an operatively attached NFC device is also referenced by element number 132.
Are withdrawn.

Response to Arguments
The underlined portions in this office action emphasize additions to the office correspondence made since the prior office action. 
Applicant's arguments filed 24 August 2022 have been fully considered but they are not persuasive. The applicant’s argument is fully understood, that the stiffening member 104 of Arnett is a part of body 102 and not container 106. However applicant’s amended claim language does not go far enough to distinguish that body 102 and container 106 cannot be two separate pieces.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN107713705(A) to Li teaches a food processing apparatus and its bowl assembly with a heat conducting plate (figure 3 element 17) within the bottom end of a blender.
U.S. 8,282,268(B2) to Karkos Jr. teaches a magnetic drive for a food processing apparatus with an overmolded magnetic plate (figures 2 & 4: element 34) in the bottom end of a blender.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        

/ANSHU BHATIA/Primary Examiner, Art Unit 1774